PER CURIAM.
Petitioner seeks a belated appeal, asserting that she was not provided a copy of the trial court’s final order of dissolution of marriage. As we held in Green v. Department of Corrections, 122 So.3d 932 (Fla. 1st DCA 2013), this court has no authority to grant a belated appeal in a civil proceeding. In a civil case, where a party is “not furnished a copy of the order and thus did not have timely notice of its entry, [that circumstance] does not extend the jurisdictional time limit for appeal. Relief may be sought in the trial court by motion under Fla. R. C[iv]. P. 1.540(b) to set aside the order where no notice of its entry was given the parties, coupled with a request that a new order be entered so that the right of appeal is preserved.” Snelson v. Snelson, 440 So.2d 477 (Fla. 5th DCA 1983).
VAN NORTWICK, ROBERTS, and CLARK, JJ., concur.